Exhibit 10.4

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of April 20,
2007, by and among SOUTHWEST CASINO AND HOTEL CORP., a Minnesota corporation
(“Subordinated Creditor”), NORTH METRO HARNESS INITIATIVE, LLC, a Minnesota
limited liability company (the “Company”), and BLACK DIAMOND COMMERCIAL FINANCE,
L.L.C., a Delaware limited liability company, as Agent for all Senior Lenders
party to the Senior Credit Agreement described below.

R E C I T A L S

A.            The Company, Agent and Senior Lenders (as hereinafter defined)
have entered into a Credit Agreement of even date herewith (as the same may be
amended, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”) pursuant to which, among other things, Senior Lenders have
agreed, subject to the terms and conditions set forth in the Senior Credit
Agreement, to make certain loans and financial accommodations to the Company.
All of the Company’s obligations to Agent and Senior Lenders under the Senior
Credit Agreement and the other Senior Debt Documents (as hereinafter defined)
are secured by liens on and security interests in substantially all of the now
existing and hereafter acquired real and personal property of the Company (the
“Collateral”).

B.            Subordinated Creditor is a party to that certain Member Control
Agreement of the Company, dated as of June 8, 2004 (the “LLC Agreement”)
pursuant to which, among other things, the Subordinated Creditor is entitled to
the payment of Unmatched Pre-Licensing Costs (as defined below).

C.            As an inducement to and as one of the conditions precedent to the
agreement of Agent and Senior Lenders to consummate the transactions
contemplated by the Senior Credit Agreement, Agent and Senior Lenders have
required the execution and delivery of this Agreement by Subordinated Creditor
and the Company in order to set forth the relative rights and priorities of
Agent, Senior Lenders and Subordinated Creditor under the Senior Debt Documents
and the Subordinated Debt Documents (as hereinafter defined).

NOW, THEREFORE, in order to induce Agent and Senior Lenders to consummate the
transactions contemplated by the Senior Credit Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

1.             Definitions. The following terms shall have the following
meanings in this Agreement:


--------------------------------------------------------------------------------


“Agent” shall mean Black Diamond Commercial Finance, L.L.C., as Agent for the
Senior Lenders, or any other Person appointed by the holders of the Senior Debt
as administrative agent for purposes of the Senior Debt Documents and this
Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time and any successor statute and all rules and regulations promulgated
thereunder.

“Distribution” means, with respect to any indebtedness, obligation or security,
(a) any payment or distribution by any Person of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness, obligation
or security, (b) any redemption, purchase or other acquisition of such
indebtedness, obligation or security by any Person or (c) the granting of any
lien or security interest to or for the benefit of the holders of such
indebtedness, obligation or security in or upon any property of any Person. 

“Enforcement Action” shall mean (a) to take from or for the account of the
Company or any guarantor of the Subordinated Debt, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by the Company or any such guarantor with respect to the Subordinated Debt, (b)
to sue for payment of, or to initiate or participate with others in any suit,
action or proceeding against the Company or any such guarantor to (i) enforce
payment of or to collect the whole or any part of the Subordinated Debt or (ii)
commence judicial enforcement of any of the rights and remedies under the
Subordinated Debt Documents or applicable law with respect to the Subordinated
Debt, (c) to accelerate the Subordinated Debt, (d) to exercise any put option or
to cause the Company or any such guarantor to honor any redemption or mandatory
prepayment obligation under any Subordinated Debt Document or (e) to take any
action under the provisions of any state or federal law, including, without
limitation, the Uniform Commercial Code, or under any contract or agreement, to
enforce, foreclose upon, take possession of or sell any property or assets of
the Company or any such guarantor.

“Loan Documents” shall mean the Senior Credit Agreement and all other
agreements, documents and instruments executed from time to time in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

“Preferred Return” shall have the meaning ascribed thereto in the LLC Agreement.

2


--------------------------------------------------------------------------------


“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

“Refinancing Senior Debt Documents” shall mean any financing documentation which
replaces the Loan Documents and pursuant to which the Senior Debt under the Loan
Documents are refinanced, as such financing documentation may be amended,
supplemented or otherwise modified from time to time in compliance with this
Agreement.

“Senior Debt” shall mean all obligations, liabilities and indebtedness of every
nature of the Company from time to time owed to Agent or any Senior Lender under
the Senior Debt Documents, including, without limitation, the principal amount
of all debts, claims and indebtedness, accrued and unpaid interest and all fees,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding under the Bankruptcy
Code together with (a) any amendments, modifications, renewals or extensions
thereof to the extent not prohibited by the terms of this Agreement and (b) any
interest accruing thereon after the commencement of a Proceeding, without regard
to whether or not such interest is an allowed claim. Senior Debt shall be
considered to be outstanding whenever any loan commitment under the Senior Debt
Document is outstanding.

“Senior Debt Documents” shall mean the Loan Documents and, after any refinancing
of the Senior Debt under the Loan Documents, the Refinancing Senior Debt
Documents.

“Senior Default” shall mean any “Event of Default” under the Senior Debt
Documents, or any condition or event that, after notice or lapse of time or
both, would constitute such an Event of Default if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.

“Senior Default Notice” shall mean a written notice from Agent to Subordinated
Creditor pursuant to which Subordinated Creditor is notified of the occurrence
of a Senior Default, which notice incorporates a reasonably detailed description
of such Senior Default and which notice expressly states that it is a “Senior
Default” hereunder.

“Senior Lenders” shall mean the holders of the Senior Debt.

“Subordinated Debt” shall mean all of the obligations of the Company to pay to
the Subordinated Creditor the Unmatched Pre-Licensing Costs and Preferred Return
in accordance with the Subordinated Debt Documents.

3


--------------------------------------------------------------------------------


“Subordinated Debt Documents” shall mean the LLC Agreement and all other
documents, agreements and instruments now existing or hereinafter entered into
evidencing or pertaining to all or any portion of the Subordinated Debt.

“Subordinated Debt Default” shall mean a default in the payment of the
Subordinated Debt or in the performance of any term, covenant or condition
contained in the Subordinated Debt Documents or any other occurrence permitting
Subordinated Creditor to accelerate the payment of all or any portion of the
Subordinated Debt.

“Subordinated Debt Default Notice” shall mean a written notice from Subordinated
Creditor or the Company to Agent pursuant to which Agent is notified of the
occurrence of a Subordinated Debt Default, which notice incorporates a
reasonably detailed description of such Subordinated Debt Default and which
notice expressly states that it is a “Subordinated Debt Default Notice”
hereunder.

“Unmatched Pre-Licensing Costs” shall have the meaning ascribed thereto in the
LLC Agreement.

2.             Subordination.

2.1          Subordination of Subordinated Debt to Senior Debt. The Company
covenants and agrees, and Subordinated Creditor by its acceptance of the
Subordinated Debt Documents (whether upon original issue or upon transfer or
assignment) likewise covenants and agrees, notwithstanding anything to the
contrary contained in any of the Subordinated Debt Documents, that the payment
of any and all of the Subordinated Debt shall be subordinate and subject in
right and time of payment, to the extent and in the manner hereinafter set
forth, to the prior indefeasible payment in full in cash of all Senior Debt.
Each holder of Senior Debt, whether such Senior Debt is now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Debt in reliance upon the provisions contained in this
Agreement.

2.2          Liquidation, Dissolution, Bankruptcy. In the event of any
Proceeding involving the Company:

(a)           All Senior Debt shall first be indefeasibly paid in full in cash
and all commitments to lend under the Senior Debt Documents shall be terminated
before any Distribution, whether in cash, securities or other property, shall be
made to Subordinated Creditor on account of any Subordinated Debt.

(b)           Any Distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Debt shall be paid or delivered directly to Agent
(to be held and/or applied by Agent in accordance with the terms of the Senior
Debt Documents) until all Senior

4


--------------------------------------------------------------------------------


Debt is indefeasibly paid in full in cash and all commitments to lend under the
Senior Debt Documents shall have been terminated. Subordinated Creditor
irrevocably authorizes, empowers and directs any debtor, debtor in possession,
receiver, trustee, liquidator, custodian, conservator or other Person having
authority, to pay or otherwise deliver all such Distributions to Agent.
Subordinated Creditor also irrevocably authorizes and empowers Agent, in the
name of Subordinated Creditor, to demand, sue for, collect and receive any and
all such Distributions.

(c)           Subordinated Creditor agrees not to initiate, prosecute or
participate in any claim, action or other proceeding challenging the
enforceability, validity, perfection or priority of the Senior Debt or any liens
and security interests securing the Senior Debt.

(d)           Subordinated Creditor agrees to execute, verify, deliver and file
any proofs of claim in respect of the Subordinated Debt requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of Subordinated Creditor
promptly to do so prior to 30 days before the expiration of the time to file any
such proof of claim and (ii) vote such claim in any such Proceeding upon the
failure of Subordinated Creditor to do so prior to 15 days before the expiration
of the time to vote any such claim; provided Agent shall have no obligation to
execute, verify, deliver, file and/or vote any such proof of claim. In the event
that Agent votes any claim in accordance with the authority granted hereby,
Subordinated Creditor shall not be entitled to change or withdraw such vote. 

(e)           The Senior Debt shall continue to be treated as Senior Debt and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Lenders and Subordinated Creditor even if all or part
of the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.

2.3          Subordinated Debt Payment Restrictions.  Notwithstanding the terms
of the Subordinated Debt Documents, the Company hereby agrees that it may not
make, and Subordinated Creditor hereby agrees that it will not accept (or cause
the Company to make) any Distribution with respect to the Subordinated Debt
unless either (a) the making of any such Distribution is expressly permitted by
the terms of the Senior Debt Documents or (b) the Senior Debt has been
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents have been terminated.

2.4          Subordinated Debt Standstill Provisions.  Until the Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents shall be terminated, Subordinated Creditor shall not, without the
prior written consent of Agent, take any

5


--------------------------------------------------------------------------------


Enforcement Action with respect to the Subordinated Debt. Notwithstanding the
foregoing, Subordinated Creditor may file proofs of claim against the Company in
any Proceeding involving the Company.  Any Distributions or other proceeds of
any Enforcement Action obtained by Subordinated Creditor in violation of the
foregoing prohibition shall in any event be held in trust by it for the benefit
of Agent and Senior Lenders and promptly paid or delivered to Agent for the
benefit of Senior Lenders in the form received until all Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents shall have been terminated. 

2.5          Incorrect Payments. If any Distribution on account of the
Subordinated Debt not permitted to be made by the Company or accepted by
Subordinated Creditor under this Agreement is made and received by Subordinated
Creditor, such Distribution shall not be commingled with any of the assets of
Subordinated Creditor, shall be held in trust by Subordinated Creditor for the
benefit of Agent and Senior Lenders and shall be promptly paid over to Agent for
application (in accordance with the Senior Debt Documents ) to the payment of
the Senior Debt then remaining unpaid, until all of the Senior Debt is paid in
full.

2.6          Sale, Transfer or other Disposition of Subordinated Debt.

(a)           Subordinated Creditor shall not sell, assign, pledge, dispose of
or otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document.

(b)           Notwithstanding the foregoing, the subordination effected hereby
shall survive any sale, assignment, pledge, disposition or other transfer of all
or any portion of the Subordinated Debt in violation of the foregoing
prohibition, and the terms of this Agreement shall be binding upon the
successors and assigns of Subordinated Creditor, as provided in Section 9
hereof.

3.             Modifications.

3.1          Modifications to Senior Debt Documents. Senior Lenders may at any
time and from time to time without the consent of or notice to Subordinated
Creditor, without incurring liability to Subordinated Creditor and without
impairing or releasing the obligations of Subordinated Creditor under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Debt, or amend in any manner
any agreement, note, guaranty or other instrument evidencing or securing or
otherwise relating to the Senior Debt.

3.2          Modifications to Subordinated Debt Documents. Until the Senior Debt
has been indefeasibly paid in full in cash and all lending commitments under the
Senior Debt Documents have terminated, and notwithstanding anything to the
contrary contained in the Subordinated Debt Documents, Subordinated Creditor
shall not, without the prior written

6


--------------------------------------------------------------------------------


consent of Agent, agree to any amendment, modification or supplement to the
Subordinated Debt Documents other than in accordance with the Senior Credit
Agreement.

4.             Representations and Warranties.

4.1          Representations and Warranties of Subordinated Creditor. 
Subordinated Creditor hereby represents and warrants to Agent and Senior Lenders
that as of the date hereof: (a) Subordinated Creditor is a corporation duly
formed and validly existing under the laws of the State of Minnesota; (b)
Subordinated Creditor has the power and authority to enter into, execute,
deliver and carry out the terms of this Agreement, all of which have been duly
authorized by all proper and necessary action; (c) the execution of this
Agreement by Subordinated Creditor will not violate or conflict with the
organizational documents of Subordinated Creditor, any material agreement
binding upon Subordinated Creditor or any law, regulation or order or require
any consent or approval which has not been obtained; (d) this Agreement is the
legal, valid and binding obligation of Subordinated Creditor, enforceable
against Subordinated Creditor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles; (e) Subordinated
Creditor is the sole owner, beneficially and of record, of the Subordinated Debt
Documents and the Subordinated Debt; and (f) the Subordinated Debt is, and at
all times prior to the termination of this Agreement shall remain, an unsecured
obligation of the Company.

4.2          Representations and Warranties of Agent.  Agent hereby represents
and warrants to Subordinated Creditor that as of the date hereof: (a) Agent is a
corporation duly formed and validly existing under the laws of the State of
Delaware; (b) Agent has the power and authority to enter into, execute, deliver
and carry out the terms of this Agreement, all of which have been duly
authorized by all proper and necessary action; (c) the execution of this
Agreement by Agent will not violate or conflict with the organizational
documents of Agent, any material agreement binding upon Agent or any law,
regulation or order or require any consent or approval which has not been
obtained; and (d) this Agreement is the legal, valid and binding obligation of
Agent, enforceable against Agent in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.

5.             Subrogation.  Subject to the indefeasible payment in full in cash
of all Senior Debt and the termination of all lending commitments under the
Senior Debt Documents, Subordinated Creditor shall be subrogated to the rights
of Agent and Senior Lenders to receive Distributions with respect to the Senior
Debt until the Subordinated Debt is paid in full. Subordinated Creditor agrees
that in the event that all or any part of a payment made with respect to the
Senior Debt is recovered from the holders of the Senior Debt in a Proceeding or
otherwise, any Distribution received by Subordinated Creditor with respect to
the Subordinated Debt at any time after the date of the payment that is so
recovered, whether pursuant to the right of subrogation provided for in this
Agreement or otherwise, shall be deemed to have been received by Subordinated
Creditor in trust as property of the holders of the Senior Debt and Subordinated
Creditor shall

7


--------------------------------------------------------------------------------


forthwith deliver the same to the Agent for the benefit of the Senior Lenders
for application to the Senior Debt until the Senior Debt is paid in full. A
Distribution made pursuant to this Agreement to Agent or Senior Lenders which
otherwise would have been made to Subordinated Creditor is not, as between the
Company and Subordinated Creditor, a payment by the Company to or on account of
the Senior Debt.

6.             Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
Agent and Subordinated Creditor, and then such modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
given. Any notice to or demand on any party hereto in any event not specifically
required hereunder shall not entitle the party receiving such notice or demand
to any other or further notice or demand in the same, similar or other
circumstances unless specifically required hereunder.

7.             Further Assurances. Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.

8.             Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered (a) by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

(i)            if to Subordinated Creditor, to:

 

Southwest Casino and Hotel Corp.

 

 

2001 Killebrew Drive

 

 

Bloomington, MN 55425

 

 

Attn: Thomas E. Fox

 

 

Fax: (952) 853-9991

 

 

 

With a copy to:

 

MTR Gaming Group, Inc.

 

 

Route 2 South

 

 

P.O. Box 356

 

 

Chester, WV 26034

 

 

Attn: Patrick J. Arneault

 

 

Fax: (304) 387-8367

 

 

 

And a copy to:

 

Ruben & Aronson, LLP

 

 

4800 Montgomery Lane, Suite 150

 

 

Bethesda, MD 20814

 

 

Attention: Lawrence A. London, Esq.

 

 

Fax: (301) 951-9636

 

8


--------------------------------------------------------------------------------


(ii)           if to Agent, to:

Black Diamond Commercial Finance, L.L.C.

One Sound Shore Drive

Greenwich, CT 06830

ATTN: North Metro Harness Initiative, Account Officer

Fax:  (203) 674-7808

With a copy to:           Latham & Watkins LLP

Sears Tower, Suite 5800

233 South Wacker Drive

Chicago, Illinois 60606

Attention: Jeffrey G. Moran

Fax: (312) 993-9767

9.             Successors and Assigns.  This Agreement shall inure to the
benefit of, and shall be binding upon, the respective successors and assigns of
Agent, Senior Lenders, Subordinated Creditor and the Company. To the extent
permitted under the Senior Debt Documents, Senior Lenders may, from time to
time, without notice to Subordinated Creditor, assign or transfer any or all of
the Senior Debt or any interest therein to any Person and, notwithstanding any
such assignment or transfer, or any subsequent assignment or transfer, the
Senior Debt shall, subject to the terms hereof, be and remain Senior Debt for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Debt or of any interest therein shall, to the extent of the interest
of such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.

10.          Relative Rights.  This Agreement shall define the relative rights
of Agent, Senior Lenders and Subordinated Creditor. Nothing in this Agreement
shall (a) impair, as among the Company, Agent and Senior Lenders and as between
the Company and Subordinated Creditor, the obligation of the Company with
respect to the payment of the Senior Debt and the Subordinated Debt in
accordance with their respective terms or (b) affect the relative rights of
Agent, Senior Lenders or Subordinated Creditor with respect to any other
creditors of the Company.

11.          Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

12.          Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

9


--------------------------------------------------------------------------------


13.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14.          Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

15.          Continuation of Subordination; Termination of Agreement. This
Agreement shall remain in full force and effect until the indefeasible payment
in full in cash of the Senior Debt and the termination of all lending
commitments under the Senior Debt Documents after which this Agreement shall
terminate without further action on the part of the parties hereto.

16.          Governing Law; Submission to Jurisdiction, Etc.  EACH PARTY HERETO
HEREBY CONSENTS AND AGREES THAT:

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

(b)           THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, STATE OF
NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN SUBORDINATED CREDITOR, THE COMPANY, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT, PROVIDED, THAT AGENT, LENDERS, SUBORDINATED CREDITOR AND THE COMPANY
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE NEW YORK COUNTY. SUBORDINATED CREDITOR AND THE COMPANY EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND SUBORDINATED CREDITOR AND THE COMPANY HEREBY
WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS.  SUBORDINATED CREDITOR AND THE COMPANY
HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED
IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS
AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
PARTY AT THE APPLICABLE ADDRESS SET FORTH IN SECTION 5 HEREOF AND THAT SERVICE
SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF

10


--------------------------------------------------------------------------------


ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.  NOTWITHSTANDING THE FOREGOING, SUBORDINATED CREDITOR AND THE
COMPANY HEREBY APPOINT CT CORPORATION SYSTEM, LOCATED 111 EIGHTH AVENUE, 13TH
FLOOR, NEW YORK, NY 10011, U.S.A. AS ITS AGENT FOR SERVICE OF PROCESS IN ANY
PROCEEDING IN ANY COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION WITH THIS
AGREEMENT.

(c)           BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES ARISING
HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT AND/OR LENDERS,
SUBORDINATED CREDITOR AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED
TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS RELATED HERETO.

(Signature page follows)

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Subordinated Creditor, the Company and Agent have caused
this Agreement to be executed as of the date first above written.

SUBORDINATED CREDITOR:

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

By:

      /s/

 

 

Name:

 

 

 

Title:

 

 

 

 

 

COMPANY:

 

 

 

NORTH METRO HARNESS INITIATIVE, LLC

 

 

 

By:

      /s/

 

 

Name:

 

 

 

Title:

 

 

 

 

 

AGENT:

 

 

 

BLACK DIAMOND COMMERCIAL FINANCE,
L.L.C.

 

 

 

By:

      /s/

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------